ANDERSON, J.—
(dissenting.) — I think there was such a variance between the allegation and the proof as to entitle the defendant to the general charge. Count 2 charges that the intestate’s death was caused by defendant’s servants or agents running an engine upon or against him, and the proof shows that the engine never touched him and never got nearer than 18 car lengths to him, as he was killed by a box car at the other end of the train. The plaintiff could have well charged the instrumentality producing the death to a train and which would be broad enough to cover any part of same, engine, or car, but when he selected a particular part of said train as the instrument which produced the death of the intestate, he should have proved it. He says the engine ran upon or against the intestate, and thus gave the defendant notice that it must defend against this charge, and I am unable to agree that this averment' was met by proof that the engine never reached him, and that he was killed by a box car 18 car lengths from said engine. Nor do I think the point narrow or technical, as the plaintiff selected the particular instrumentality by his averment, and should have proven it as stated, and should not be permitted to take the defendant unawares, and prove another distinct instrumentality.' — A. G. S. R. R. Co. v. McWhorter, 156 Ala. 269, 47 South. 84, and many cases there cited.
Mayfield, J., concurs.